Citation Nr: 1431456	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ankle disability. 

3.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right ankle disability. 

4.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right ankle disability. 

5.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected right ankle disability,



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1998. 

The appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By the September 2007 rating action, the RO, in part, denied service connection for bilateral hip and knee and low back disabilities, each to include as secondary to the service-connected right ankle disability.  The Veteran appealed this rating action to the Board. 

In May 2010, the Veteran testified before the undersigned at a Board video conference hearing.  A copy of the transcript is of record.

In November 2010, the Board remanded the issues on appeal to the RO for additional development; specifically, to schedule the Veteran for VA examination to determine the etiology of any currently present bilateral knee, bilateral hip and low back disabilities.  VA examined the Veteran in January 2011.  A copy of the examination report is of record.  The appeal has returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for left knee and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

Right knee strain, right hip strain and low back strain were not shown in service; there is no evidence of right knee, right hip or low back arthritis within one year of service discharge in September 1998; and, the evidence of record fails to establish an etiological link between these disabilities and active service or that they were was caused or permanently aggravated by his service-connected right ankle disability. 


CONCLUSIONS OF LAW

1.  A right knee disability, right knee strain, was not incurred in service, right knee arthritis may not be presumed to have been incurred in service, and right knee strain is not causally related to or aggravated by the service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A right hip disability, right hip strain, was not incurred in service, right hip arthritis may not be presumed to have been incurred in service, and right hip strain is not causally related to or aggravated by the service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  A low back disability, low back strain, was not incurred in service, low back arthritis may not be presumed to have been incurred in service, and low back strain is not causally related to or aggravated by the service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.   Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via a July 2007 letter of the criteria for establishing service connection for right knee, right hip and low back disabilities on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The July 2007 letter did not inform the Veteran of the elements necessary to prevail on the direct service connection component of the claims.  Notwithstanding this omission, the RO addressed the direct and secondary service connection components of the claim in a statement of the case (SOC).  (See June 2008 SOC, pages (pg.) 19-20)). The Veteran was also provided with the laws and regulations applicable to direct service connection.  Id. at pgs. 7-15.  In addition, in his May 2010 testimony before the undersigned, the Veteran has evidenced his actual knowledge of the requirements for establishing service connection.  (Transcript (T.) at page (pg.) 10).  Thus, the Board's proceeding with the merits of the claims for service connection for right knee, right hip and low back disabilities without a remand to the RO will not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims for service connection for right hip, right knee and low back disabilities, to include on a secondary basis and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; Bernard, supra.  The RO obtained his service treatment and personnel records, as well as identified VA and private treatment records. 

Additionally, as discussed above, pursuant to the Board's November 2010 remand directives, VA examined the Veteran in January 2011 to determine the etiology of any currently present bilateral hip and knee and low back disabilities.  A copy of the January 2011 VA examination report is of record.  The VA examiner reviewed the claims file, physically examined the Veteran's extremities and spine, considered the Veteran's lay history and rendered an appropriate opinion based on the questions presented to him by the Board in its November 2010 remand directives.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, and refers to specific documents and medical history, as well as the Veteran's statements regarding what he believes is the relationship between the his right ankle and hip, knee and low back disabilities, and provides a complete rationale for the opinions stated which is supported by the evidence of record.  Thus, the Board finds the January 2011 VA examination report is adequate for VA adjudication purposes of the service connection claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the January 2011 VA examiner indicated that x-rays of the Veteran's knees, hips and low back would be forwarded for review.  Yet, x-ray interpretations of the knees, hips and low back have not been associated with the record.  As the January 2011 VA examiner diagnosed the Veteran with right hip strain, right knee strain and thoracolumbar spine strain and provided an opinion as to the etiology of these disabilities, a remand to acquire the outstanding x-ray reports as they pertain to these claims is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Furthermore, even if the x-rays were obtained and showed arthritis of the right hip, right knee and right hip, service connection on a presumptive basis would not be warranted because it would not have been manifested to a compensable degree within year of service discharge in September 1998.  38 C.F.R. § 3.307, 3.309.  This is discussed in greater detail below.

Finally, some discussion of the Veteran's May 2010 hearing before the undersigned is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ elicited testimony designed to help the Veteran substantiate his service connection claims decided herein.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the service connection claims decided herein and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the service connetion decided herein based on the current record.


II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

III. Merits Analysis

The Veteran seeks service connection for right hip, right knee and low back disabilities, to include as secondary to his service-connected right ankle disability.  He maintains that these disabilities are secondary to an altered gait caused by his service-connected right ankle disability.  (See January 2010 report, prepared by D. C., D. P. M.; and T. at pgs. (7, 10).  

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board will separately discuss the Veteran's secondary and direct service connection theories in it is analysis below. 

Secondary Service Connection-Right Hip, Right Knee, and Low Back Disabilities 

The Veteran has been diagnosed as having right knee, right hip and thoracolumbar spine strains. (See January 2011 VA examination report).  Thus, the crux of the Veteran's secondary service connection claims for these disabilities hinges on whether they have been caused or aggravated (permanently worsened) by the service-connected right ankle disability. 

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for right knee, right hip and low back disabilities on a secondary service connection basis.  The evidence is against a finding that the Veteran's diagnosed chronic right knee strain, right hip strain and thoracolumbar strain have been caused or aggravated by (permanently worsened) the service-connected right ankle disability. 

There are VA and private opinions that are supportive of and against the claim

In support of the claims, are February 2008 and January 2010 reports, prepared by D. C., D. P. M.  Dr. D. C. opined, after a review of the Veteran's treatment records, that as a result of having to walk with a limp and guarded gait because of his right ankle, he developed secondary hip, back and knee pain.  In January 2010, Dr. D. C. noted that the Veteran's leg and knee pain went up higher and became hip and back pain "on that side."  Dr. D. C. did not diagnose the Veteran with any chronic identifiable right knee, right hip and low back disabilities.  The Board notes that pain in and of itself is not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There must be some diagnosable or identifiable underlying condition.  Dr. D. C., however, did not identify any such disorder(s).  For these reasons, the Board finds that Dr. D. C.'s opinions to be of minimal probative value in evaluating the Veteran's claims for service connection for right knee, right hip and low back disabilities on a secondary basis. 

Evidence against the claims is a January 2011 VA examiner's opinion.  After a recitation of the Veteran's history with respect to his right ankle, hips, knees and low back, and physical evaluation of his extremities and spine, the VA examiner diagnosed the Veteran with chronic strains of the right knee, right hip and thoracolumbar spine.  The VA examiner specifically indicated that a review of the Veteran's entire medical record revealed, in part, an absence of any clinical findings of injury to the Veteran's knees, hips or low back in his service treatment records.  In addition, the VA examiner noted that the post-service medical evidence of record included clinical evidence of the Veteran having a transient back strain after he had lifted/pushed a box in 2005, as well as clinical findings of a normal gait during January and May 2006 and May 2008 VA examinations.  The VA examiner opined that it was less likely than not that the Veteran's complaints of chronic strain of the right knee, right hip and thoracolumbar spine were proximately related to or had been aggravated by his service-connected right ankle disability.  The VA examiner's rationale was that there was no documentation of an abnormal gait during the current (then) physical examination that would have resulted in abnormal weight bearing of the Veteran's joints and spine.  In addition, and per the Veteran's history, the VA examiner noted that the pain was located in the same extremity (right extremity) as the [right ankle] injury instead of the adjacent limb joint which is where the greatest pressure would have been applied if there had been significant abnormal weight bearing.  (See January 2011 VA orthopedic examination report).  

The Board finds the January 2011 VA examiner's opinion to be of high probative value in addressing the secondary service connection component of the claims for service connection for right knee, right hip and low back disabilities.  The January 2011 VA examiner provided an adequate rationale based on a review of the entire medical record, to include the above-cited service and post-service medical records and medical knowledge as the basis of her opinion.  Notably, the January 2011 VA examiner addressed evidence of a post-service injury to the spine in 2005 and, contrary to Dr. D. C.'s finding, an absence of an abnormal gait at VA examinations conducted in January and May 2006 and May 2008.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Accordingly, the Board has placed greater probative weight on the conclusions of the January 2011 VA examiner.  The Board finds that the preponderance of the evidence of record is against the Veteran's claims for service connection for right hip, right knee and low back disabilities as secondary to the service-connected right ankle disability.

Direct Service Connection-Right Knee, Right Hip and Low Back Disabilities

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for right knee, right hip and low back disabilities on a direct incurrence basis.  The evidence is against a relationship between the Veteran's diagnosed chronic strains of the right knee, right hip and thoracolumbar spine and his period of military service.

As the Veteran has been diagnosed as having strains of the right knee, right hip and thoracolumbar spine, Shedden/Caluza element number one (1), evidence of a current disability, has been met. 

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's service treatment records are wholly devoid of any subjective complaints or clinical findings referable to the right knee, right hip or low back.  Thus, in the absence of any evidence of any in-service disease or injury of the right knee, right hip and low back, the claims for service connection for right knee, right hip and low back disabilities fail on this basis alone.  

However, and for the sake of completeness, the Board will address Shedden/ Caluza element (3), evidence of nexus to military service.  There is one opinion that addresses the direct service connection component of the Veteran's claims for service connection for right knee, right hip and low back disabilities and it is against the claim.  A January 2011 VA examiner opined, after review of the Veteran's service and post-service medical evidence of record, that it was less likely than not that the Veteran's chronic stains of the right knee, right hip and thoracolumbar spine were secondary to his military service because there was no documentation of complaints related to the knees, hips or spine on active duty and no documentation regarding complaints until seven (7) years following his discharge [in 1998].  In reaching her conclusion, the VA examiner noted that there was no evidence of any post-service complaints referable to the right knee, right hip or spine until 2005.  At that time, the Veteran sought treatment from a private clinician for a transient back strain after he had lifted/pushed a box.  The VA examiner  related that during January and May 2006 VA examinations, the Veteran complained of joint and muscle pain, and low back and spine (May 2006) pain.  There was no reference, however, to any knee or hip pain at these examinations.  

The January 2011 VA examiner's opinion is against the claims for service connection for right knee, right hip and low back disabilities on a direct incurrence basis and is uncontroverted.  The Board finds the January 2011 VA examiner's opinion to be of high probative value in evaluating the above-cited claims on a direct incurrence basis.  The January 2011 VA physician's opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  For these reasons the Board finds the January 2011 VA opinion to be the most probative opinion of record with regards to the question of medical nexus of the Veteran's right knee, right hip and low back disabilities to his period of military service. 

In addition, as there is no evidence of any arthritis of the right knee, right hip and low back manifested to a compensable degree within one year of the Veteran's discharge from active military service in September 1998, service connection is also not warranted for these disabilities on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis, and service.  Walker, supra.  While arthritis has not been diagnosed, as noted earlier, the results of any January 2011 x-rays have not been made a part of the record.  Even assuming, for the sake of argument, that arthritis is currently present, service connection based on continuity of symptomatology is not warranted.  As to any statements that the Veteran might proffer as to having had right knee, right hip and low back arthritis since service discharge in September 1998, the Board finds them not to be credible.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as right knee, right hip and low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of right knee, right hip and low back symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  As discussed in the preceding analysis, the Veteran's service treatment records are wholly devoid of any documentation of any subjective complaints or clinical findings referable to the right knee, right hip and low back.  Furthermore, the initial post-service evidence of any subjective complaints of any low back pain was not until 2005, seven years after service discharge in 1998, when the Veteran presented to a private physician for back pain after he had lifted or pushed a box.  The Veteran did not complain of any spine and joint pain until January 2006.  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of right knee, right hip and low back symptomatology since service discharge to lack credibility.

Consideration is also given to the Veteran's assertion that his current right knee, right hip and low back disabilities are related to his active service or to gait changes caused by his service-connected right ankle disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, right knee, right hip and low back disabilities, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Right knee, right hip and low back disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the right knee, right hip and low back and other specific tests (e.g., x-rays) are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report right knee, right hip and low back pain.  However, there is no indication that the Veteran is competent to etiologically link his diagnosed chronic stains of the right knee, right hip and thoracolumbar spine to his period of military service or to gait changes caused by his service-connected right ankle disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for right knee, right hip and low back disabilities, to include as secondary to the service-connected right ankle disability, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The appeal is denied.

ORDER

Service connection for a right knee disability, to include as secondary to the service-connected right ankle disability, is denied. 

Service connection for a right hip disability, to include as secondary to the service-connected right ankle disability, is denied. 

Service connection for a low back disability, to include as secondary to the service-connected right ankle disability, is denied. 


REMAND

The Veteran claims service connection for left knee and left hip disabilities as secondary to gait changes caused by his service-connected right ankle disability.  

In January 2011, VA examined the Veteran to determine, in part, the etiology of any currently diagnosed bilateral knee and hip disabilities, to include whether they were secondary to or had been aggravated (permanently worsened) by the service-connected right ankle disability.  As noted in the decision above, the VA examiner diagnosed the Veteran with chronic strains of the right knee, right hip and thoracolumbar spine.  The VA examiner noted that the Veteran had been sent for x-rays of his knees and hips and that the results would be included [into the record] at a later date.  A review of the Veteran's physical claims files, as well as his Virtual VA electronic claims file, does not include any x-ray interpretations of his knees and hips.  Thus, as these records might contain evidence of left hip and left knee disabilities, the RO should attempt to obtain the x-ray interpretations of the Veteran's hips and knees, as instructed by the January 2011 VA examiner, on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  If after receipt of the x-ray interpretations of the knees and hips, the Veteran is found to have chronic left knee and/or left hip disability(ies), he should be scheduled for a VA examination to determine whether or not it/they has/have been caused or aggravated (permanently worsened) by the service-connected right ankle disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the Veteran's physical claims file or Virtual VA electronic claims file x-ray interpretations of the Veteran's knees and hips, if performed, as instructed by the January 2011 VA examiner.  (See January 2011 VA joints examination report, pg. 4).  All efforts to obtain these records must be documented in the claims files.
   
2.  If and only if the requested x-ray interpretations of the Veteran's hips and knees disclose clinical evidence of chronic left knee and left hip disability(ies), such as arthritis, should the RO schedule the Veteran for a VA examination.  The purpose of the examination is to determine if any current chronic left knee and/or left hip disability(ies) is/are etiologically related to the Veteran's period of military service, or if it/they has/have been caused or aggravated by the service-connected right ankle disability.  If an examination is performed, the VA examiner must provide opinions to the following questions: 

(i) Is it at least as likely as not (50 percent probability or greater) that any current chronic left knee and/or left hip disability(ies) is/are etiologically related to the Veteran's period of military service or had its/their onset therein; or, was/were manifested to a compensable degree within one year of the Veteran's discharge from service in September 1998? 

(ii) Is it as least as likely as not (50 percent probability or greater) that any current chronic left knee and/or left hip disability(ies) was/were caused or aggravated by (permanently worsened) by gait changes caused by the service-connected right ankle disability? 

If aggravation of any left knee and/or left hip  disability by the service-connected right ankle disability is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the left knee and/or left hip disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by gait changes caused by the service-connected right ankle disability.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the claims for service connection for left hip and left knee disabilities, each to include as secondary to the service-connected right ankle disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


